Title: To Benjamin Franklin from Benjamin Golden, 2 December 1781
From: Golden, Benjamin
To: Franklin, Benjamin


Sir may it please yr Lordship
Forton Prison. Portsmouth: Decembr 2d: 1781
I The Subscriber of the Present Beg humbly To be permitted to Communicate unto you a Few Inclosed Sentences in order to acquaint you of my Present Necessity of booth Cloathing and every other Necssary Capable of Rendering Life by any means Comfortable: I Beg Leave to acquaint you of my Being a Subject to my worthy and amiable Congress and well Respected Country Fore The Full Space of five year in which Time I have the Happiness of Convinceing Every worthy and Immediate Superior of the above By Writeings from The hands of my happy American Gentleman Commanders. I have through The Space of The above Term maintained Every Generous Applaud of my Subjective Conduct Which the present papers will affirm: The above Consequence of the present Representation ought to be Futurely Respected by every wellwisher To the american Colonists: Sir your honour Will be kind Enough to Take the present in to Consideration and Excuse my present bold and Much Merited petition and would not Take The present assureance only my Dear Sir Necessity has at Length Drove me to it: as our provissions and other Necssaries are full Short for to Even keep Natural Existance: I Beg Leave to acquaint your honour That what Little I had in my possession either money or moneys worth went to purchase and [an] opportunitys for my much Longed Escape from This place of misery and Discontent. I have got out of prison agreable to what I had to purchase it but I was unfortunately Captured again and Brought Back and put in The Black hole Forty Days Upon my Captivity Upon half Allowance. But those Excursions will Serve to Better my Retaliation when Releasd from This. The [They] have not only made my punishment good in Black hole But Determined to Deprive me of my Chance of Exchange by putting me back upon the Exchange List. I [torn: hope?] you will do something for my Desired Exchange from this as it is whole Request: Sir we Likewise acquaint you of the Receivall of Grand Information of The Defeat of Their Southern hero it has Exasperated every mind of The prisoners with every Respect: Upon The arrival of the News three Cheers was given: and at Night a General Illumination agreed agreable To the Resolution of the prison and general Respect Shewn agreable to The present ability of the prison: This is The particulars only I Desire you would Be kind Enough to hear my Request I am Naked allmost at present and Niether Money nor Nothing Else: I am yr. Subject for the same
Benjamin Golden
 
Addressed: To / The Right honourable / Mr Franklin Esqure / American: Minister / in old France
